                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

NICHOLAS MCCULLAR                                                                     PLAINTIFF

v.                                                                      No. 3:19CV170-NBB-RP

DESOTO COUNTY
JAIL ADMINISTRATOR CHAD WICKER
SEARGENT WINTERS                                                                  DEFENDANTS

                                   ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On August 7, 2019, the court

entered an order requiring the plaintiff to complete and return within 30 days various forms

necessary to the expeditious administration of this case. The court cautioned the plaintiff that

failure to comply with the order would result in the dismissal of this case without prejudice.

Despite this warning, the plaintiff has failed to comply with the court’s order, and the deadline

for compliance passed on September 9, 2019. This case is therefore DISMISSED without

prejudice for failure to prosecute and for failure to comply with an order of the court under FED.

R. CIV. P. 41(b).


       SO ORDERED, this, the 30th day of September, 2019.


                                                      /s/ Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE
